Summary - MyCase
               Case 1:19-cv-03674-JPH-DLP Document 1-1 Filed 08/28/19 Page 1 of 33 PageID #: 5



                                                                                                                    Attorney Sign In


       Case Summary
        ««Back
          Back New
                NewSearch
                   Search Refine
                            Refine Search
                                   Search



       Best Maintenance Group, LLC v. Travelers Casualty Insurance Company of America
       Case Number                  32D02-1908-PL-000093

       Court                        Hendricks Superior Court 2

       Type                         PL - Civil Plenary

       Filed                        08/07/2019

       Status                       08/07/2019 , Pending (active)


       Parties to the Case                                                                                       Hide all party details

         Defendant Travelers Casualty Insurance Company of America, Also Known As Travelers

               Address              Serve: Highest Or Best Officer
                                    One Tower Square
                                    Hartford, CT 06183

         Plaintiff       Best Maintenance Group, LLC
               Address              2346 S. Lynhurst Dr.,
                                    Suite 407 F
                                    Indianapolis, IN 46241
               Attorney             Gregory Wilson Black
                                    #275732, Retained
                                    1647 E. MAIN ST
                                    P.O. Box 845
                                    SUITE A
                                    PLAINFIELD, IN 46168
                                    317-839-2500(W)


       Chronological Case Summary
        08/07/2019 Case Opened as a New Filing


        08/07/2019        Appearance Filed
                      Appearance by Attorney in Civil Case

                      For Party:          Best Maintenance Group, LLC
                      File Stamp:         08/07/2019

        08/07/2019        Complaint/Equivalent Pleading Filed
                          Complaint for Declaratory Judgment
                          Exhibit A to Complaint


https://public.courts.in.gov/.../CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6Ik16YzROVGd4T1RFNE1qZ3dPamd3TXpFek9UWXpPR1k9In19[8/28/2019 10:59:11 AM]
Summary - MyCase
                   Case 1:19-cv-03674-JPH-DLP Document 1-1 Filed 08/28/19 Page 2 of 33 PageID #: 6
                             Exhibit B to Complaint
                       Complaint for Declaratory Judgment

                       Filed By:             Best Maintenance Group, LLC
                       File Stamp:           08/07/2019

        08/07/2019           Subpoena/Summons Filed
                       Summons - Hartford, CT

                       Filed By:             Best Maintenance Group, LLC
                       File Stamp:           08/07/2019

        08/07/2019           Subpoena/Summons Filed
                       Summons - Dallas, TX

                       Filed By:             Best Maintenance Group, LLC
                       File Stamp:           08/07/2019

        08/13/2019           Certificate of Issuance of Summons
                             Certificate of Issuance of Summons by CMRRR
                             Certificate of Issuance - CMRRR
                       Certificate of Issuance of Summons

                       Filed By:             Best Maintenance Group, LLC
                       File Stamp:           08/13/2019

        08/22/2019           Certified Mail Returned
                       GREEN CARD - SIGNED BY ADRIAN MAZZONI - NO DATE GIVEN

                       Party Served:         Travelers

        08/26/2019           Certified Mail Returned
                       GREEN CARD - SIGNED BY "FC"

                       Party Served:         Travelers
                       Date Signed:          08/17/2019


       Financial Information
        Financial Balances reflected are current representations of transactions processed by the Clerk’s Office. Please note that any
          balance due does not reflect interest that has accrued – if applicable – since the last payment. For questions/concerns regarding
          balances shown, please contact the Clerk’s Office.

       Best Maintenance Group, LLC
       Plaintiff

                     Balance Due (as of 08/28/2019)
                     0.00

                     Charge Summary
                      Description                                                       Amount             Credit            Payment
                      Court Costs and Filing Fees                                       157.00             0.00              157.00

                     Transaction Summary
                      Date               Description                                    Amount
                      08/07/2019         Transaction Assessment                         157.00
                      08/07/2019         Electronic Payment                             (157.00)




https://public.courts.in.gov/.../CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6Ik16YzROVGd4T1RFNE1qZ3dPamd3TXpFek9UWXpPR1k9In19[8/28/2019 10:59:11 AM]
Summary - MyCase
               Case 1:19-cv-03674-JPH-DLP Document 1-1 Filed 08/28/19 Page 3 of 33 PageID #: 7

                                This is not the official court record. Official records of court proceedings may only be
                                obtained directly from the court maintaining a particular record.


        ««Back
          Back New
                NewSearch
                   Search Refine
                            Refine Search
                                   Search




               Subscribe to content by RSS or Email                                      Follow us on Twitter


               Indiana Courts YouTube Channel                                            Get our shared photos on Flickr


       Terms of Use
       Odyssey Public Access (the "MyCase" website) is a platform for online services provided by the Office of Judicial Administration (the
       “Office”).

       Electronic access to court information is restricted by federal and state law in addition to court rules and orders. Information on this site
       is made available as a public service pursuant to order of the Indiana Supreme Court.

       Information displayed on this site is not to be considered or used as an official court record and may contain errors or omissions.
       Accuracy of the information is not warranted. Official records of court proceedings may only be obtained directly from the court
       maintaining a particular record.

       Read the complete terms of use »




https://public.courts.in.gov/.../CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6Ik16YzROVGd4T1RFNE1qZ3dPamd3TXpFek9UWXpPR1k9In19[8/28/2019 10:59:11 AM]
                                                                                                PM
                           32D02-1 908-PL-000093
Case 1:19-cv-03674-JPH-DLP Document                                          #: 88/7/2019 1:36Clerk
                                    1-1 Filed 08/28/19 Page 4 of 33 PageIDFiled:
                                                Hendricks Superior Court 2                                          Hendricks County, Indiana




STATE OF INDIANA                                )
                                                             IN HENDRICKS SUPERIOR                     COURT 2
                                                )
                                                     SS:
 COUNTY OF HENDRICKS                            )
                                                             Case Number: 32D02—1908-PL-



BEST MAINTENANCE GROUP, LLC,                                              )

                                                                          )

                                                Plaintiff,                )

       VS.                                                                )

                                                                          )

TRAVELERS CASUALTY INSURANCE                                              )

COMPANY OF AMERICA, aka                                                   )

TRAVELERS,                                                                )

                                                                          )

                                                Defendant.                )




                         APPEARANCE BY ATTORNEY IN CIVIL CASE

 1.    The party on whose behalf this form                   is   being ﬁled     is:

       Initiating     XX               Responding                             Intervening        ;
                                                                                                     and


       the undersigned attorney          and   all   attorneys listed         on this form now appear in this case    for the
       following parties:


       Name    0f Party:        Best Maintenance Group,                       LLC

2.     Attorney information for service as required by Trial Rule 5(B)(2)


       Name:     Gregory W. Black                                         Atty Number:        2757-32
       Address: 1647 E. Main Street, Suite                   A
                P. O. BOX 845
                    Plainﬁeld, Indiana 46 1 68
       Phone:       (3 17)   839-2500
       FAX:         (317) 839-2555
       EmailAddress:             gblack.blacklaw@sbcglobalnet


IMPORTANT:            Each attorney speciﬁed 0n                  this   appearance:


                (a)          ceniﬁes that the contact             listed for   him/her on the Indiana Supreme Court
                             R011 of Attorneys        is   current and accurate as of the date of this Appearance;
                (b)          acknowledges that         all   orders, opinions,         and notices from the court   in this
                             matter that are served under Trial Rule 86(G) will be sent to the attorney
                             at the   email address(es) speciﬁed by the attorney on the R011 of Attorneys
Case 1:19-cv-03674-JPH-DLP Document 1-1 Filed 08/28/19 Page 5 of 33 PageID #: 9



                               regardless 0f the contact information listed above for the attorney; and
                   (c)         understands that he/she     is    solely responsible for keeping his/her R011 0r
                               Attorneys contact information current and accurate, see Ind. Admis. Disc.
                               R. 2(A).


        Attorneys can review and update their R011 of Attorneys contact information 0n the
        Courts Portal at http://porta1.courts.in.gov.


        3.         This   is   a   PL     case as deﬁned in Administrate Rule 8(B)(3).


        4.         This case involves child support issues.                 Yes               No      XX
                   (Ifyes, supply social security numbersfor allfamily members 0n a separately
                   attached documentﬁled as conﬁdential information 0n light green paper.
                   Use Form TCM-TR3. 1-4.)

        5.         There are related cases:        Yes_ No XX

        6.         Additional information required              by local    rule:



        7.         There are other party members:                Yes              N0   XX      (Ifyes, list   0n continuance
                   page)

        8.         This form has been served on           all   other parties and Certiﬁcate 0f Service          is   attached:
                   Yes             No XX       .   This   is initial     ﬁling.


                                                          GREGORY W. BLACK, P.C.

                                                              Gregory W. Black
                                                               /s/

                                                          Gregory W. Black, 3757-32
                                                          1647 E. Main            Street, Suite   A
                                                          P.    O.   Box 845
                                                          Plainﬁeld, Indiana           46168
                                                          Telephone:              (317) 839—2500
                                                          Facsimile:              (3 17)   839-2555
                                                          E-mail Address: gblack.blacklaw@sbcglobalnet


                                               Counsel for           Plaintiff,   Best Maintenance Group,        LLC
Gregory W. Black, Esq.
GREGORY W. BLACK, P.C.
1647 E. Main Street, Suite A
P.   O Box   845
Plainﬁeld,   IN 46168
Telephone:     (317) 839-2500
Email: gblack.blacklaw@sbcglobalnet
                            32D02-1 908-PL-000093                                 8/7/2019 1:36 PM
Case 1:19-cv-03674-JPH-DLP Document  1-1 Filed 08/28/19 Page 6 of 33 PageIDFiled:
                                                                             #: 10            Clerk
                                    Hendricks Superior Court 2                                Hendricks County, Indiana




 STATE OF INDIANA                  )
                                             IN HENDRICKS SUPERIOR             COURT 2
                                   )
                                       SS:

 COUNTY OF HENDRICKS               )         Case Number: 32D02-1908-PL-



 BEST MAINTENANCE GROUP, LLC,                        )


                                                     )


                                   Plaintiff,        )


        vs.                                          )


                                                     )


 TRAVELERS CASUALTY INSURANCE                        )


 COMPANY OF AMERICA, aka                             )


 TRAVELERS,                                          )


                                                     )


                                   Defendant.        )




               COMPLAINT FOR DECLARATORY JUDGMENT
        Best Maintenance Group, LLC, “Best,” complains 0f Travelers Casualty


 Insurance     Company of America aka Travelers                  (”Travelers”) as follows.       The

 parties   have an insurance contract With disagreement over its meaning. Best


 asks The Court t0 declare the rights, obligations, 0f the respective parties


 according t0 Indiana statutory        & case law, in favor of Best.         Travelers   is   being


 served in Connecticut     8:   Texas by     summons       8:    process Via certified mail.


        1.    The insurance policy purchased by Best from Travelers issued 8


 February 2018, number 680 6F556822—18-42, for the term 21 March 2018                            -   21
Case 1:19-cv-03674-JPH-DLP Document 1-1 Filed 08/28/19 Page 7 of 33 PageID #: 11




 March 2019 @ 12:01 a.m.

       2. Face page of the policy with 11 relevant pages of CG 00 01 10 01, the

 Commercial General Liability Coverage portion of the policy, are attached

 hereto, made part hereof, well known to the parties, marked Exhibit A.

       3. The occurrence, occurrences, in question occurred within the policy

 or coverage period.

       4. Travelers wrongfully, unlawfully, denies coverage, defense of the

 suit below. Basis of denial does not include the occurrence or occurrences

 occurred outside the policy period.

       5. In February 2018 Kismet Realty, customer of Best’s, sued Best for an

 Indianapolis demolition project after terminating Kismet’s contract with Best.

 See Exhibit B, face page of suit, now before The Honorable Patrick J. Dietrick,

 Marion County, Indiana, Civil Superior Court, Case Number 49D05 1903 PL

 11572.

       6. Travelers has full copies of Exhibits A & B, incorporated herein as

 though fully published.



                                        2
Case 1:19-cv-03674-JPH-DLP Document 1-1 Filed 08/28/19 Page 8 of 33 PageID #: 12




       7. Travelers is obligated by contract to indemnify Best, to pay all

 damages Best is declared legally obligated to pay, to defend Best in PL 11572.

 In breach Travelers denies both duties, damaging Best.

       8. There is a dispute as to the meaning, interpretation, applicability, of

 the contract of Exhibit A. The Court must issue declaratory judgment.

       9. Particularly in construing the contract against its maker, Court must

 rule in favor of Best.

       10. No definition, no exclusion, prevents Best from coverage or defense,

 legal defense, from Travelers. The occurrence, occurrences, at bar are covered

 by Exhibit A in favor of Best by Travelers.

       11. There was no relevant work or product by Best to exclude coverage.

       12.   There is no exclusive definition nor exclusion that excludes

 coverage.

       13. The definition of occurrence to trigger coverage is met.

       14. Best shall amend this complaint as circumstances, discovery, dictate.

       THUS, Best asks The Court to declare Travelers must insure Best under

 PL 11572, defend Best against the suit by Kismet Realty at Travelers’ expense.
                                        3
Case 1:19-cv-03674-JPH-DLP Document 1-1 Filed 08/28/19 Page 9 of 33 PageID #: 13




 This   is   what Best has paid for, bought. Any damages declared by PL 11572 as

 owed by Best must be paid by Travelers,      Best asks Court to declare.


                                        Respectfully submitted,
                                        GREGORY W. BLACK, P.C.

                                        /s/ Gregory   W   Black
                                        Gregory W. Black, 2757-32
                                        Counsel for Plaintiff,
                                          Best Maintenance Group,    LLC


 Gregory W. Black, Esq.
 GREGORY W. BLACK, P.C.
 1647    Main Street, Suite
        E.                     A
 P. O Box 845
 Plainfield, IN 46168
 Telephone:       (317) 839-2500
 Email: gblack.blacklaw@sbcglobal.net
                            32D02-1908-PL-000093
Case 1:19-cv-03674-JPH-DLP Document 1-1 Filed 08/28/19 Page 10 of 33 PageID #: 14
                                    Hendricks Superior Court 2




         TRAVELERS‘T‘

                          Report Claims Immediately by Calling*
                                     1-800-238-6225
                          Speak directly with a claim professional
                            24 hours a day, 365 days a year
                    *Unless Your Policy Requires Written Notice or Reporting




                             CONTRACTORS PAC
                             CARPENTRY -    1   AND   2   FAMILY DWELLINGS




                        A Custom   Insurance Policy Prepared         for:


                        BEST MAINTENANCE GROUP LLC
                        2346 S LYNHURST   DR
                        STE 407F
                        INDIANAPOLIS   IN 46241




        Presented by:   A A A ARIZONA INC
                                                              EXHIBIT

                                                          LA—
       Case 1:19-cv-03674-JPH-DLP Document 1-1 Filed 08/28/19 Page 11 of 33 PageID #: 15


 Gre      Black

 From:                                       Skiles,Summer <SSKILES@travelers.com>
 Sent:                                       Friday,   May 24, 2019      1:22   PM
 To:                                         Greg Black
 Subject:                                    RE: Best   Maintenance Group          -   Insurance Policy
Attachments:                                 BMG    Letter FCZ7019.pdf



 Hi Greg,


I’m following up on the voicema
                                  il Ijust left you. For your convenience, have attached a   l
                                                                                              copy of the letter which
explains specifically the basis for our position and the
                                                           applicable policy language. After you review, please call
                                                                                                                     me back
to discuss any further questions you have.


Thank you,

Summer Sklles     l
                      Claim Professional       |
                                                   General   Liability
Travelers
Lake Michigan Claim Center
w: 317.818.5346        F:   877.795.9975
Mailing Address:
Travelers
P.0.   Box 650293
Dallas,   TX 75265-0293


TRAVELERS?

From: Greg Black <gblack.blacklaw@sbcglobal.net>
Sent: Thursday, May 23, 2019 2:17 PM
To: Skiles,Sum mer <SSKILES@travelers.com>
Cc: 'Mario Martinez' <bmgindiana8@gmail                 .com>
Subject: [External] RE: Best Maintenance               Group - Insurance        Policy

Hi   Summer                    you seem to say Travelers bases coverage on what the customer who
                                                                                                         sues the insured says.
                               You say you only cover loss caused by negligent work of the
                                                                                               insured.
                               You say this is a liability policy covering the insured. This presum
                                                                                                    es you defend insured claims.

                        The complaint by Kismet against Best Maintenance alleges
                                                                                 $59,000                            in   damage to Kismet
property caused by negligence of Best Maintenance.
                              You have yet then to illustrate how this is not a covered loss.
                              We say we were nat allowed to finish and did not do anything wrong.
                              Are you really saying there is no coverage because we were
                                                                                             not negligent?

                              Please respond. or have your lawyers.                    Thank you. Greg    cc   Mario Martinez.

From: Skiles,Summer |mailto:SSKILESQtraveIers.com|
Sent: Monday,  May 20, 2019 3:22 PM
To: gblack.blacklaw@sbcglobal.net
Subject: Best Maintenance        Group   -
                                             Insurance Policy
            Case 1:19-cv-03674-JPH-DLP Document 1-1 Filed 08/28/19 Page 12 of 33 PageID #: 16

Hi Greg,


As per our discussion, I‘m attaching a copy of the applicable
                                                              policy for Best Maintenance Group.


Thank you,



Summer Skiles                               |
                                                Claim Professional    |
                                                                          General   Liability
Travelers
Lake Michigan Claim Center
W: 317.818.5346                                   F:   877.795.9975
Mailing Address:
Travelers
P.O. Box 650293
Dallas, TX 75265-0293




TRAVELERS?

  -......   .~   as-   . .   u   m                                                       a-u   mu
This    message                      (including
                            any attachments) may contain conﬁdential, proprietary. privileged and/or
                                                                                                      private information. The information is intended to be for the use
of the individual or entity designated above. If
                                                 you are not the intended recipient of this message. please notify the sender
and any attachments. Any disclosure. reproduction. distribution or                                                             immediately. and delete the message
                                                                     other use of this message or any attachments
recipient              is        prohibited.
                                                                                                                      by an individual or entity other than
                                                                                                                                                         the intended
Case 1:19-cv-03674-JPH-DLP Document 1-1 Filed 08/28/19 Page 13 of 33 PageID #: 17


  TRAVELERS J
                        Q                                 One Tower Square.   Hartford, Connecticut 06183
  BUSINESSOWNERS COVERAGE PART DECLARATIONS
  CONTRACTORS PAC
                                          POLICYNOJ                  680-6F556822-18-42
                                                        ISSUEDATE: 02/08/2018
  INSURING COMPANY:
  TRAVELERS CASUALTY INSURANCE COMPANY OF AMER
                                              ICA
  POLICY PERIOD:
  From 03-21-18 to 03-21-19 12:01 Adi. Stand
                                            ard Time at your mailing address
 FORM OF BUSINESS:              LIMITED LIAB CORP

 COVERAGES AND LIMITS OF INSURANCE: Insurance
                                              applies only to an item for which a
 "limit" or the word "included" :Ls
                                    shown.


                          COMMERCIAL GENERAL LIABILITY COVERAGE
 OCCURRENCE FORM
 General Aggregate (except Products-Complet                      LIMITS OF INSURANCE
                                            ed Operations Limit)    $      2,000,000
 Products-completed Operations Aggregat
                                        e Limit                     $      2,000,000
 Personal and Advertising Injury Limit
 Each Occurrence Limit                                              $      1,000,000
 Damage to Premises Rented to You                                   $      1,000,000
 Medical Payments Limit: (any one person)                           $        300,000
                                                                    $                             5,000


                                        BUSINESSOWNERS PROPERTY COVERAGE

 DEDUCTIBLE AMOUNT:              Busineseowners Property Coverage:
                                                                     s   500 per occurrence.
                                 Building Glass:                         500 per occurrence.
                                                                     $


 BUSINESS INCOME/EXTRA EXPENSE LIMIT:
                                                    Actual loss for 12 consecutive months
 Period    of;   Restoration-Time Period:           Immediately
 ADD ITIONAL COVERAGE :
      Fine Arts:                              $        25,000



 Other additional coverages apply and
                                      may be changed by an endorsement.                      Please
 read the policy.




SPECIAL PROVISIONS:
                     COMMERCIAL GENERAL LIABILITY COVERAGE
                     IS SUBJECT TO A GENERAL AGG
                                                REGATE LIMIT
MP T0 01   02 05    (Page   1   of 2)
Case 1:19-cv-03674-JPH-DLP Document 1-1 Filed 08/28/19 Page 14 of 33 PageID #: 18


                                                                                                        COMMERCIAL GENERAL                          LIABILITY



     COMMERCIAL GENERAL                                                         LIABILITY               COVERAGE FORM
Various provisions in this policy restrict coverage.                                        (1)    The      "bodily injury" or "property             damage"
Read the entire policy carefully to determine rights,                                              is   caused by an "occurrence"                   that takes
duties    and what       is   and   is    not covered.                                             place     in   the "coverage        territory";

Throughout this policy the words "you" and "your"                                           (2)    The "bodily injury" or "property damage"
refer to the Named Insured shown in the Declarations.                                              occurs during the policy period; and
and any other person or organization qualifying as a
                                                                                            (3) Prior to            the policy period,           no insured
Named Insured under this policy. The words "we",
"us" and "our" refer to the                                                                        listed    under Paragraph             1.   of Section     II
                                                                                                                                                                  —
                            company providing this
insurance.
                                                                                                   Who       ls   An      Insured and no "employee"
                                                                                                   authorized by you to give or receive no-
The word     "insured"         means any person             or organization                        tice of an "occurrence" or claim, knew
qualifying as        such under Section                ll
                                                             — Who        ls   An                  that the "bodily injury" or "property                   dam-
Insured.                                                                                           age" had occurred, in whole or in part. If
Other words and phrases that appear in quotation                                                   such a listed insured or authorized "em-
marks have special meaning. Refer to Section V —                                                   ployee" knew, prior to the policy period,
Deﬁnitions.                                                                                        that the "bodily injury" or "property                   dam-
                                                                                                   age" occurred, then any continuation,
SECTION I— COVERAGES
                                                                                                   change or resumption of such "bodily in-
COVERAGE A BODILY INJURY AND PROPERTY                                                              jury" or "property          damage" during or after
DAMAGE LIABILITY                                                                                   the policy period              be deemed to have
                                                                                                                               will

1.   Insuring      Agreement                                                                       been known             prior to the policy period.

     a.    We     will   pay those sums             that the insured be-               c.   "Bodily injury" or "property damage" which

           comes   legally obligated to pay as damages                                      occurs during the policy period and was not,
           because of "bodily injury" or "property dam-                                     prior to the policy period, known to have oc-
           age" to which this insurance applies. We will                                    curred by any insured listed under Paragraph
           have the right and duty to defend the insured                                    1. of Section ll — Who ls An Insured or any

           against any "suit" seeking those damages.                                        “employee" authorized by you to give or re-
           However,           we
                              have no duty to defend the
                                   will                                                     ceive notice of an "occurrence" or claim, in-
           insured against  any "suit" seeking damages                                      cludes any continuation, change or resump-
          for "bodily injury" or "property damage" to                                       tion       of   that         "bodily    injury"    or    "property
          which this insurance does not apply. We may,                                      damage"         after the       end of the   policy period.
          at our discretion, investigate any "occurrence"                                   "Bodily injury" or "property       damage" will be
          and settle any claim or "suit" that may result.                                   deemed          to have been known to have oc-
           But:                                                                             curred at       the earliest time when any insured
           (1)    The amount we             pay
                                             will   damages is
                                                            for                                  under Paragraph 1. of Section ll — Who
                                                                                            listed

                  limited     as described in Section  — Limits     Ill
                                                                                            ls    An
                                                                                                   Insured or any "employee" authorized
                  Of Insurance; and                                                         by you  to give or receive notice of an "occur-
                                                                                            rence" or claim:
          (2)     Our       and duty to defend ends when
                         right
                  we have used up the applicable limit of                                   (1)    Reports        all,   or any part, of the "bodily         in-

                  insurance in the payment of judgments or                                         jury" or "property              damage"     to us or     any
                  settlements under Coverages A or B or                                            other insurer;
                  medical expenses under Coverage C.                                        (2)    Receives a written or verbal demand or
          No     other obligation or           liability    to    pay sums or                      claim for  damages because of the "bodily
          perform acts or services is covered unless                                               injury" or "property damage"; or

          explicitly provided for under Supplementary                                       (3)    Becomes aware by any                 other   means       that
          Payments — Coverages A and B.                                                            "bodily injury" or "property               damage" has
     b.   This insurance applies to "bodily injury" and                                            occurred or has begun to occur.
          "property damage" only if:




CG 00 01     10 01                                                  © ISO Properties |nc.. 2000                                                Page    1   of16
Case 1:19-cv-03674-JPH-DLP Document 1-1 Filed 08/28/19 Page 15 of 33 PageID #: 19


COMMERCIAL GENERAL                         LIABILITY



     e.   Damages because of "bodily injury" include                                        (3)    Any     statute,      ordinance or regulation           relat-
          damages claimed by any person or organiza-                                               ing to the sale,         gift,   distribution or       use of
          tion for care, loss of services or                       death result~                   alcoholic beverages.
          ing at       any time from the          "bodily injury".
                                                                                            This exclusion applies only if you are in the
2.   Exclusions                                                                             business of manufacturing, distributing, sell-
     This insurance does not apply                     to:                                  ing, sewing or furnishing alcoholic beverages.

     a.   Expected Or Intended Injury                                                  d.   Workers' Compensation And Similar Laws

          "Bodily injury" or "property                  damage" expected                    Any obligation
                                                                                                         of the insured under a workers'
          or intended from the standpoint of the in-                                        compensation, disability beneﬁts or unem-
          sured. This exclusion does not apply to "bod-                                     ployment compensation law or any similar
          ily   injury" resulting          from the use of reasonable                       law.
          force to protect persons or property.                                             Employer's            Liability
      .   Contractual Liability                                                             "Bodily injury" to:
          "Bodily injury" or "property                  damage" for which                   (1)    An "employee"            of the insured arising out
          the insured          is    obligated to        pay damages by                            of    and     in   the course    of:
          reason of the assumption of liability in a con-
                                                                                                   (a)    Employment by the                insured; or
          tract or agreement. This exclusion does not
          apply to liability for damages:                                                          (b) Performing duties related to the con-
                                                                                                          duct of the insured's business; or
          (1)    That the insured would have in the ab-
                 sence of the contract or agreement; or                                     (2)    The spouse,           child, parent, brother or sis-
                                                                                                             "employee" as a consequence
                                                                                                   ter of that
          (2)   Assumed             in   a contract or agreement that
                                                                                                   of Paragraph (1) above.
                 is     an   "insured        contract",        provided         the
                 "bodily injury" or "property                  damage" oc-                  This exclusion applies:
                 curs subsequent to the execution of the                                    (1)    Whether the insured may be liable as an
                 contract or agreement. Solely for the pur-                                        employer or in any other capacity; and
                 poses of       liability     assumed         in    an "insured
                                                                                            (2)    To any         obligation to share            damages    with
                 contract",         reasonable attorney fees and
                                                                                                   or repay           someone       else       who must pay
                 necessary           litigation   expenses incurred by
                                                                                                   damages because             of the injury.
                 or for a party other than an insured are
                 deemed to be damages because of "bod-                                      This exclusion does not apply to liability as-
                 ily   injury" or "property            damage", provided:                   sumed by the insured under an "insured con-
                                                                                            trac   ".
                 (a) Liability to           such party for, or for the
                        cost   of,       that party's defense has also                      Pollution
                        been assumed              in    the   same      "insured
                                                                                            (1) "Bodily injury"            or "property          damage"   aris—
                        contract"; and                                                             ing out of the actual. alleged or threat-

                 (b)    Such attorney fees and                     litigation   ex-                ened discharge,            dispersal, seepage, mi-
                        penses are for defense of that party                                       gration, release or         escape of "pollutants":
                        against a civil or alternative dispute                                     (a)    At or from any premises, site or loca-
                        resolution proceeding in which dam-                                               tion which is or was at any time
                        ages to which this insurance applies                                              owned or occupied by, or rented or
                        are alleged.                                                                      loaned to, any insured. However, this
     c.   Liquor Liability                                                                                subparagraph does not apply to:
                                                                                                                  "Bodily injury"         if   sustained within
          "Bodily injury" or "property                  damage"        which
                                                                      for                                 (i)

                                                                                                                  a building and caused by smoke,
          any insured          may be       held liable       by reason of:
                                                                                                                  fumes, vapor or soot from equip-
          (1)   Causing or contributing to the intoxication                                                       ment used to heat that building;
                of any person;
                                                                                                          (ii)    "Bodily injury" or "property             dam-
          (2)   The      furnishing of alcoholic beverages to a                                                   age" for which you may be held
                person under the legal drinking age or                                                            liable, if you are a contractor and
                under the inﬂuence of alcohol; or                                                                 the owner or lessee of such




Page 2 of 16                                                         © ISO Properties |nc., 2000                                               CG 00 01   10 01
Case 1:19-cv-03674-JPH-DLP Document 1-1 Filed 08/28/19 Page 16 of 33 PageID #: 20


                                                                                                               COMMERCIAL GENERAL                 LIABILITY


             Paragraphs             (3), (4), (5)   and    (6) of this exclu-              o.     Personal       And Advertising        Injury
             sion       do not apply      to   liability   assumed under a
                                                                                                  "Bodily injury" arising out of "personal                    and
             sidetrack agreement.
                                                                                                  advertising injury".
             Paragraph             (6) of this exclusion     does not apply
                                                                                           Exclusions  c. through n. do not apply to damage
             to "property            damage" included         in    the "prod-
                                                                                           by ﬁre    premises while rented to you or tempo-
                                                                                                       to
             ucts-completed operations hazard".
                                                                                           rarily occupied by you with permission of the
             Damage To Your Product                                                        owner. A separate limit of insurance applies to
             "Preperty             damage" to "your product"              arising          this coverage as described in Section III — Limits

             out of      it   or   any part of it.                                         Of Insurance.
             Damage To Your Work                                                    COVERAGE B PERSONAL AND ADVERTISING
                                                                                    INJURY LIABILITY
             "Property      damage" to "your work" arising out
             of    it   or any part of it and included in the                       1.     Insuring         Agreement
             "products-completed operations hazar                                                We        pay those sums that the insured be-
                                                                                                        will

             This exclusion does not apply if the damaged                                        comes                         pay as damages
                                                                                                               legally obligated to
             work or the work out of which the damage                                            because of "personal and advertising injury"
             arises       was performed on your behalf by a                                      to which this insurance applies. We will have
             subcontractor.                                                                      the right and duty to defend the insured
                                                                                                 against any "suit" seeking those damages.
         .   Damage To Impaired Property Or Property
                                                                                                 However, we will have no duty to defend the
             Not Physically Injured
                                                                                                 insured against any "suit" seeking damages
             "Property  damage" to "impaired property" or                                        for "personal and advertising injury" to which
             property that has not been physically injured.                                      this insurance does not apply. We may, at our
             arising out of:
                                                                                                 discretion, investigate any offense and settle

             (1)   A     defect, deﬁciency. inadequacy or dan-                                   any claim or "suit" that may result. But:
                    gerous condition              in   "your product" or                               The amount we
                                                                                                 (1)                        will   pay    for    damages        is
                    "your work"; or                                                                                                                     —
                                                                                                        limited   as described     in   Section   Ill       Limits
             (2)   A delay or failure by you or anyone acting                                           Of Insurance; and
                   on your behalf to perform a contract or                                             Our       and duty to defend end when
                                                                                                                right
                                                                                                 (2)
                   agreement in accordance with its terms.                                             we have   used up the applicable limit of
             This exclusion does not apply to the loss of                                              insurance in the payment of judgments or
             use of other property arising out of sudden                                               settlements under Coverages A or B or
             and accidental physical injury to “your prod-                                             medical expenses under Coverage C.
             uct" or "your work" after it has been put to its
                                                                                                 No    other obligation or    liability   to    pay     sum or
             intended use.
                                                                                                 perform acts or services is covered unless
     .       Recall           Of Products, Work              Or Impaired                         explicitly provided for under Supplementary
             Property                                                                            Payments — Coverages A and B.
             Damages claimed for any loss. cost or ex-                                           This insurance applies to "personal and ad-
             pense incurred by you or others for the loss of                                     vertising injury" caused by an offense arising
             use, withdrawal, recall, inspection, repair, re-                                    out of your business but only if the offense
             placement. adjustment, removal or disposal                                          was committed in the "coverage territory" dur-
             of:                                                                                 ing the policy period.

             (1)   "Yourproduct";                                                   2.    Exclusions

             (2)   "Your work“;or                                                         This insurance does not apply             to:


             (3)   "Impaired property";                                                          Knowing Violation Of Rights Of Another
             if such product, work, or property is withdrawn                                     "Personal and advertising injury" caused by
             or recalled from the market or from use by                                          or at the direction of the insured with the
             any person or organization because of a                                             knowledge that the act would violate the
             known or suspected defect, deﬁciency, in-                                           rights of another and would inﬂict "personal

             adequacy or dangerous condition                   in   it.
                                                                                                 and advertising injury".




CG 00 01       10 01                                                © ISO Properties     |nc.,   2000                                          Page 5       of 16
Case 1:19-cv-03674-JPH-DLP Document 1-1 Filed 08/28/19 Page 17 of 33 PageID #: 21


                                                                                                     COMMERCIAL GENERAL                 LIABILITY


    provided the insured's responsibility to pay dam-                               damage"               to a third person or organization.
    ages is determined in a "suit" on the merits, in the                            Tort          means a liability that would be
                                                                                             liability
    territory described in a. above or in a settlement                              imposed by law in the absence of any con-
    we agree to.                                                                    tract or agreement.
    "Employee" includes a "leased worker". "Em-                                     Paragraph                  does not include that
                                                                                                          f.                            part of    any
    ployee" does not include a "temporary worker“.                                  contract or agreement:
   "Executive ofﬁcer" means a person holding any of                                       That indemniﬁes a               railroad for "bodily in-
                                                                                    (1)
   the ofﬁcer positions created by your charter, oon-                                     jury" or "property             damage"   arising out of
   stitution, by-laws or any other similar governing                                      construction             or   demolition      operations,
   document.                                                                              within 50 feet of any railroad property and
    "Hostile ﬁre"        means one which becomes uncon-                                   affecting any railroad bridge or trestle,
   trollable or        breaks out from where it was intended                              tracks. road-beds, tunnel, underpass or
   to be.                                                                                 crossing;

   "Impaired property" means tangible property,                                     (2)   That indemniﬁes an architect. engineer or
   other than "your produc" or "your work”, that                                          surveyor for injury or damage arising out
   cannot be used or           is   less useful because:                                  of:


   a.     It   incorporates "your product" or "your work"                                 (a) Preparing,             approving,    or    failing    to
          that   is known or thought to be defective, deﬁ-                                           prepare or approve, maps. shop
          cient,   inadequate or dangerous; or                                                       drawings, opinions, reports, surveys,
                                                                                                     ﬁeld orders, change orders or draw-
   b.     You have        failed to fulﬁll the      terms of a con-
                                                                                                     ings and speciﬁcations; or
          tract or     agreement;
                                                                                          (b) Giving directions or instructions,              or
   if   such property can be restored to use by:
                                                                                                     failing to   give them, if that is the pri-
   a.     The  repair, replacement, adjustment or                 re-                                mary      cause of the injury or damage;
          moval of "your product" or "your work"; or                                                 or
   b.     Your     fulﬁlling   the terms of the contract or                         (3)   Under which the insured, if an architect,
          agreement.                                                                      engineer or surveyor, assumes liability for
   “Insured contract" means:                                                              an injury or damage arising out of the in-
                                                                                          sured's rendering or failure to render pro-
   a.     A    contract for a lease of premises. However,
                                                                                          fessional services, including those listed
          that portion of the contract for a lease of
                                                                                          in (2)          above and     supervisory, inspection,
          premises that indemniﬁes any person or or-
                                                                                          architectural or engineering activities.
          ganization for damage by fire to premises
          while rented to you or temporarily occupied                    10.   "Leased worker" means a person leased to you
          by you with permission of the owner is not an                        by a labor leasing firm under an agreement be-
          "insured contrac          ";                                         tween you and the labor leasing ﬁrm, to perform
                                                                               duties related to the conduct of your business.
   b.    A sidetrack agreement;                                                "Leased worker" does not include a "temporary
   c.    Any easement    or license agreement. except                          worker".
          inconnection with construction or demolition
                                                                         11. "Loading or unloading"                     means   the handling of
         operations on or within 50 feet of a railroad;
                                                                               property:
   d.    An  obligation, as required by ordinance, to in-
                                                                               a.   After    it      is   moved from the place where it is
         demnify a municipality, except in connection
                                                                                    accepted for            movement into or onto an air-
         with work for a municipality;
                                                                                    craft,   watercraft or "auto";
         An     elevator maintenance agreement;
                                                                               b.   While       it    is in    or on an aircraft. watercraft or
   f.    That part of any other contract or agreement                               "auto"; or
         pertaining to your business (including an in-
                                                                               c.   While     it     is   being   moved from an      aircraft,    wa-
         demniﬁcation of a municipality in connection
                                                                                    tercraft or "auto" to the place             where it   is   ﬁnally
         with work performed for a municipality) under
                                                                                    delivered;
         which you assume the tort liability of another
         partyto pay for                 "bodilyinjury" or "property           but "loading or unloading" does not include the
                                                                               movement of property by means of a mechaniwl


CG 00 01       10 01                                      © ISO Properties |nc., 2000                                             Page 13of16
Case 1:19-cv-03674-JPH-DLP Document 1-1 Filed 08/28/19 Page 18 of 33 PageID #: 22

COMMERCIAL GENERAL                     LIABILITY



   device. other than a hand truck, that                     is    not at-   13. "Occurrence"            means      an      accident,        including
   tached to the        aircraft.    watercraft or "auto".                       continuous or repeated exposure to substantially
12. "Mobile equipment" means any of the following                                the same general harmful conditions.

   types of land vehicles, including any attached                            14. "Personal        and advertising        injury"      means       injury,
   machinery or equipment:                                                       including consequential "bodily injury", arising out
   a.   Bulldozers. farm machinery, forklifts and other                          of one or more of the following offenses:
        vehicles designed for use principally off public                         a.   False arrest, detention or imprisonment;
        roads;
                                                                                 b.   Malicious prosecution;
   b.   Vehicles maintained for use solely on or next
                                                                                 c.   The wrongful  eviction from, wrongful entry
        to premises you own or rent;
                                                                                          or invasion of the right of private occu-
                                                                                      into,
   c.   Vehicles that travel on crawler treads;                                       pancy of a room, dwelling or premises that a
   d.   Vehicles. whether self—propelled or not, main-                                person occupies, committed by or on behalf
        tained primarily to provide mobility to perma-                                ofits owner, landlord or lessor;

        nently mounted:                                                          d.   Oral or written publication, in any manner, of

              Power cranes, shovels,                                                  material that slanders or libels a person or or-
        (1)                                         loaders, diggers
              or    drills;   or                                                      ganization or disparages a person's or or-
                                                                                      ganization's goods, products or services;
        (2)   Road construction or resurfacing equip-
              ment such as graders, scrapers or rollers;                         e.   Oral or written publication,in any manner, of

                                                                                      material that violates a person's right of pri-
   e.   Vehicles not described in a., b., c. or d.
                                                                                      vacy;
        above that are not self—propelled and are
        maintained primarily to provide mobility to                              f.   The use      of another's advertising idea in your
        permanently attached equipment of the                         fol-
                                                                                      "advertisement"; or
        lowing types:                                                            g.   Infringing         upon     another's      copyright,        trade
        (1) Air compressors, pumps and generators,
                                                                                      dress or slogan        in   your "advertisement".
            including  spraying, welding,  building                          15. "Pollutants"      mean any
                                                                                                         solid, liquid, gaseous or
              cleaning, geophysical exploration, lighting                        thermal         or contaminant, including smoke,
                                                                                              irritant
              and well servicing equipment; or                                   vapor, soot, fumes. acids, alkalis, chemicals and

        (2)   Cherry pickers and similar devices used                            waste. Waste includes materials to be recycled,
              to raise or lower workers;                                         reconditioned or reclaimed.

   f.   Vehicles not described in a., b., c. or d.                           16. "Products-completed operations hazard":

        above maintained primarily for purposes other                            a.   Includes     all   "bodily injury"    and “property dam-
        than the transportation of persons or cargo.                                  age" occurring away from premises you own
        However, self—propelled vehicles with the fol-                                or rent and arising out of "your product" or
        lowing types of permanently attached equip-                                   "your work" except:
        ment are not "mobile equipment" but will be                                   (1)   Products that are            still   in   your physical
        considered "autos":                                                                 possession; or
        (1)   Equipment designed               primarily for:                         (2)   Work that has not yet been completed or

              (a)    Snow removal;                                                          abandoned. However, "your work" will be
                                                                                            deemed completed at the earliest of the
              (b)    Road maintenance, but not construc-
                                                                                            following times:
                     tion or resurfacing; or
                                                                                            (a)   When   all of the work called for           in   your
              (c) Street cleaning;
                                                                                                  contract has been completed.
        (2)   Cherry   pickers   and similar devices
                                                                                            (b)   When all of the work to be done at
              mounted on automobile or truck chassis
                                                                                                  the job site has been completed if
              and used to raise or lower workers; and
                                                                                                  your contract       calls for       work   at    more
        (3) Air      compressors,        pumps and       generators,                              than one job      site.
              including            spraying,     welding,         building
                                                                                            (c)   When that part of the work done at a
              cleaning, geophysical exploration, lighting
                                                                                                  job site has been put to its intended
              and    well servicing equipment.



Page 14 of16                                                © ISO Properties Inc.. 2000                                          CG 00 01         10 01
Case 1:19-cv-03674-JPH-DLP Document 1-1 Filed 08/28/19 Page 19 of 33 PageID #: 23


                                                                                                      COMMERCIAL GENERAL              LIABILITY



                       use by any person or organization                                  must submit or does submit with our consent;
                                                                                                                            ‘

                       other than another contractor or sub-                              or
                       contractor working on the same pro-
                                                                                     b.   Any    other alternative dispute resolution pro-
                       ject.
                                                                                          ceeding     in   which such damages are claimed
                 Work       that    may need            service,   mainte-                and    to which the insured submits with our
                 nance, correction. repair or replacement,                                consent.
                 but which is otherwise complete. will be
                                                                               19.   "Temporary worker" means a person who is
                 treated as completed.
                                                                                     furnished to you to substitute for a permanent
    b.   Does not include "bodily                 injury" or "property               "employee" on leave or to meet seasonal or short-
         damage“ arising out of:                                                     term workload conditions.

           (1)   The    transportation of property, unless the                 20. "Volunteer worker"           means a person who is          not
                 injury or     damage        arises out of a condition               your "employee", and          who donates his or
                                                                                                                                    her
                 in                     owned or operated
                      or on a vehicle not                                            work and acts at the direction of and within the
                 by you, and that condition was created by                           scope of duties determined by you, and is not
                 the "loading or unloading" of that vehicle                          paid a fee, salary or other compensation by you
                 by any insured;                                                     or anyone else for their work performed for you.

         (2)     The      existence          of    tools,       uninstalled    21. "Your product":
                 equipment or abandoned or unused ma-
                                                                                     a.   Means:
                 terials;   or
                                                                                          (1)   Any goods or          products, other than real
         (3)     Products or operations for which the clas-
                                                                                                property,   manufactured, sold.        handled,
                 siﬁcation, listed in the Declarations or in a
                                                                                                distributed or disposed of by:
                 policy schedule. states that products-
                 completed operations are subject to the                                        (a)   You;
                 General Aggregate Limit.                                                       (b)   Others trading under your name; or
17. "Property         damage" means:                                                            (c)   A person     or organization   whose   busi-
    a.   Physical injury to tangible property. including                                              ness or assets you have acquired;
         all resulting loss of use of that property. All                                              and
         such loss of use shall be deemed to occur at                                     (2)   Containers (other than vehicles), materi-
         the time of the physical injury that caused it;                                        als, parts or equipment furnished in con-
         or                                                                                     nection with such goods or products.
    b.   Loss of use of tangible property that is not                                b.   Includes:
         physically injured. A|| such loss of use shall
                                                                                          (1)   Warranties or representations made at
         be deemed to occur at the time of the “occur-
                                                                                                any time with respect to the ﬁtness, qual-
         rence“ that caused            it.
                                                                                                ity, durability, performance or use of "your
    For the purposes of               this     insurance, electronic                            product";    and
    data   is    not tangible property.
                                                                                          (2)   The    providing of or failure to provide
    As used        in this definition,        electronic data       means                       warnings or instructions.
    information, facts or programs stored as or on,
    created or used on, or transmitted to or from
                                                                                     c.   Does not include vending machines or other
    computer software, including systems and appli-                                       property rented to or located for the use of
                                                                                          others but not sold.
    cations software, hard or ﬂoppy disks, CD-ROMS,
    tapes, drives, cells, data processing devices or                          22. "Your work":
    any other media which are used with electroni-                                   a.   Means:
    cally controlled        equipment.
                                                                                          (1)   Work    or operations performed by you or
18. "Suit"    means a       civil   proceeding         in   which damages
                                                                                                on your     behalf;   and
    because of "bodily injury", "property damage" or
    "personal and advertising injury" to which this in-                                   (2) Materials,  pans or equipment furnished in
    surance applies are alleged. "Suit" includes:                                               connection with such work or operations.

    a.   An      arbitration     proceeding       in    which such dam-
         ages are claimed and                 to which the insured




CG 00 01     10 01                                              © ISO Properties lnc.. 2000                                      Page 15     of 16
Case 1:19-cv-03674-JPH-DLP Document 1-1 Filed 08/28/19 Page 20 of 33 PageID #: 24

COMMERCIAL GENERAL LIABILITY


   b.     Includes:                                                               durability,   performance or use of "your
                                                                           ity,

                Warranties or representations made at                      workni and
          (1)
                anytime with respecttothe ﬁtness, qual—             (2)    The      providing     of or failure to    provide
                                                                           warnings or     instructions.




Page 16   of 16                              © ISO Properties |nc., 2000                                   CG 00 01   10 01
Case 1:19-cv-03674-JPH-DLP Document 1-1 Filed 08/28/19 Page 21 of 33 PageIDFiled:
                            32D02-1908-PL-000093                                  8/7/2019 1:36 PM
                                                                              #: 25           Clerk
                                                                Hendricks Superior Court 2                                                      Hendricks County, Indiana



                                                                49005-1 903-PL-o1 1572                                                     Filed: 312112019 5:29   F
                                                                                                                                                                 Clo
                                                           Murlon Superior Court. Clvll Dlvlslon 5                -
                                                                                                                          I                    Marten Counw,   Indlal




       STATE OF INDIANA                               )                  IN THE       MARION SUPERIOR/CIRCUIT COURT
                                                      )   SS:
       COUNTY OF MARION                               )                  CAUSE N0.

       KISMET REALTY GROUP, INC.,                                        )

                                                                         )
                                      Plaintiff,
                                                                         )

                                                                         )
              v.
                                                                         )

                                                                         )
       BEST MAINTENANCE GROUP, LLC,                                      )




              COME NOW the Plaintiﬁ's,
      names where       appropriate),
                                      Defendant.




                                                  by counsel, and for
                                                                     W   )

                                                                         )




                                                                 Kismet Realty Group,


                                                                                   their
                                                                                              Inc.   (“Kismet” or by their individual


                                                                                           Complaint against the Defendant, Best

      Maintenance Group,         LLC (“BMG”),                    would   state    and allege as follows:

                                                          URI       ICTI          AND VE
              1.            Kismet    is   a corporation organized and existing under the laws of
                                                                                                  the State of

      Indiana with    its   principal ofﬁce located in Fishers,                   Hamilton County, Indiana.

             2.         Kismet        is   the   owner of certain         residential real estate       commonly known              as   920

      North California       Street, Indianapolis, Indiana                46202 (“Kismet’s           Property”),      which   is   located in

      Marion County, Indiana.


             3.         BMG      is   an Indiana limited              liability   company‘with        its   principal ofﬁce located in


      Indianapolis,




             4.         When
                                  WW
                      Marion County,                  Indiana.




                                  Kismet bought Kismet’s Property the home constructed thereon
                                                                                               was                                        in   a

     severe state of disrepair and               it   was   the intent of Kismet to hire a licensed             and bonded general



                                                                         EXHIBIT


                                                                 L3.
                                   32D02-1 908-PL-000093                                 8/7/2019 1:36 PM
       Case 1:19-cv-03674-JPH-DLP Document 1-1 Filed 08/28/19 Page 22 of 33 PageIDFiled:
                                                                                     #: 26           Clerk
                                                                   Hendricks Superior Court 2                                               Hendricks County, Indiana

                                                                   SUMMONS
                                  HENDRICKS COUNTY, INDIANA, SUPERIOR COURT 2
                                            JUDGE RHETT M. STUARD
                                         CAUSE NO. 32D02-1908-PL-


BEST MAINTENANCE GROUP, LLC,

                                                       Plaintiff,

            vs.

                                                                                                                 SUMMONS
TRAVELERS CASUALTY INSURANCE
                                                                                       VVVVVVVVVV




COMPANY OF AMERICA, aka
TRAVELERS,

                                                       Defendant.



The       State of Indiana to Defendant:                          TRAVELERS CASUALTY INSURANCE COMPANY
                                                                    OF AMERICA, aka TRAVELERS
                                                                  SERVE: Highest or Best Officer
                                                                  One Tower Square
                                                                  Hartford, Connecticut                  06183

            You    are hereby notified that        you have been sued by        the person(s)       named   ”Plaintiff” in the    Court stated above.

            The nature      0f the suit against you    is   stated in the   Complaint which is attached       to this   Summons.     It   also states the relief
sought 0r the       demand made       against      you by the    Plaintiff.


            An answer       0r other appropriate response in writing t0 the Complaint                    must be   filed either   by you 0r your attorney
within twenty (20) days, commencing on the day after you receive this Summons, (or twenty—three (23) days if this Summons
was received by mail), with the Clerk of this Court, or a judgment by default may be entered against you for the relief
demanded by          Plaintiff.



            If   you have   a claim for relief against the Plaintiff arising        from the same transaction or occurrence, you must assert                  it

in   your written answer.

DATED98/07/2019
                                                                                  W:
                                                                                                    ”t             H       ﬂ,              3         (SEAL)
                                                                                   _

                                                                                       Clerk, Circuit/Superior Court of Hendricks                County
(The following manner of service              is   hereby designated)

     XX          Registered or Certified Mail.
                 Service on Individual    —
                                              (Personal 0r copy) at above address.


Gregory W. Black, 2757—32
THE BLACK LAW OFFICE
1647 E. Main Street, Suite A
P.   O. Box 845
Plainfield, Indiana       46168
Telephone:             317.839.2500
        Case 1:19-cv-03674-JPH-DLP Document 1-1 Filed 08/28/19 Page 23 of 33 PageID #: 27
                                                                                  CERTIFICATE OF MAILING

             I   hereby    certify that            on the _____ day               of                             ,   20             ,   I   mailed a copy of            this   summons and         a       copy   of
the complaint to each of the defendant(s)                                                                                                                                    by (registered or     certified)
mail requesting a return receipt signed by the addressee only, addressed                                                       to       each of said defendant(s)
                                                                                                         at the address(es)               furnished by plaintiff.


Date                                                    20
                                                                                                    Clerk, Hendricks Circuit/Superior Court (SEAL)
                                                              RETURN OF SERVICE OF SUMMONS BY MAIL

             I    hereby    certify that service                       summons with return receipt requested was mailed on the ______ day
                                                                       of                                                                                                                                         of
                                               ,       20          , and that a copy 0f return receipt was received 0n the ______________ day                                                                     of
                                       ,   20                 ,   which copy is attached herewith.

Date                                                    20
                                                                                                    Clerk, Hendricks Circuit/Superior Court (SEAL)


                                   CERTIFICATE OF CLERK OF                                          SUMMONS NOT ACCEPTED BY MAIL
             Ihereby      certify that         0n the _________ day of                                                                      ,   20                Imailed a copy 0f this           summons
and      a        copy      0f   the           complaint t0 the defendant(s)
                                                                                                                                                                                       by (registered 0r
certified) mail,  and the same was returned without acceptance this ____________ day of                                                                                                   ,20       and      ,



I   did deliver said summons and a copy 0f complaint t0 the Sheriff 0f Hendricks County, Indiana.


Date                                                    20
                                                                                                    Clerk, Hendricks Circuit/Superior Court (SEAL)


                                                                        RETURN ON SERVICE OF SUMMONS

             I   hereby    certify that            I   have served the within summons:
         By delivering on
             1.                                    the ______          day   of                                            ,   20                ,   a   copy   of this   summons and      a   copy         of the
complaint to each of                                    the       within-named                 defendant(s)

      2.   By leaving on the _______ day of                                     20       for each of the within named                            ,




defendant(s) ____________________________________________________________________________
                       a copy of the summons and a copy of the complaint at the respective dwelling house or usual place
                                           .



of abode.
             3.                                                                                                                                                                                                  and
by mailing           a    copy    of           the          summons without                   the    complaint            to
                                                                                                    at                                                                                                 ,   the last
known        address of defendant(s).
              A11 done in Hendricks County, Indiana.
FEES: $
                                                                                                    Sheriff of       Hendricks County, Indiana
                                                                                                    By:                                                                                        ,   Deputy

                                                                              SERVICE               ACKNOWLEDGED
             A    copy    of the within                 summons and               a    copy   of the      complaint attached thereto were received by                                    me    at      ______
                                                                                       this                day   0f                                                 ,   20



                                                                                                    Signature of Defendant
                                   32D02-1 908-PL-000093                                 8/7/2019 1:36 PM
       Case 1:19-cv-03674-JPH-DLP Document 1-1 Filed 08/28/19 Page 24 of 33 PageIDFiled:
                                                                                     #: 28           Clerk
                                                             Hendricks Superior Court 2                                                 Hendricks County, Indiana

                                                             SUMMONS
                                 HENDRICKS COUNTY, INDIANA, SUPERIOR COURT 2
                                           JUDGE RHETT M. STUARD
                                        CAUSE NO. 32D02-1908-PL-


BEST MAINTENANCE GROUP, LLC,

                                                    Plaintiff,

            vs.

                                                                                                             SUMMONS
TRAVELERS CASUALTY INSURANCE
                                                                              VVVVVVVVVV




COMPANY OF AMERICA, aka
TRAVELERS,

                                                    Defendant.



The       State of Indiana to Defendant:                    TRAVELERS CASUALTY INSURANCE COMPANY
                                                              OF AMERICA, aka TRAVELERS
                                                             SERVE: Highest or Best Officer
                                                            Lake Michigan Claims Center
                                                            P. O. Box 650293
                                                            Dallas, Texas 75265-0293

            You   are hereby notified that      you have been sued by   the person(s)            named   ”Plaintiff” in the   Court stated above.

            The nature   0f the suit against    you is stated in the Complaint which is attached           t0 this   Summons.   It   also states the relief
sought 0r the      demand made      against     you by the Plaintiff.

            An answer    or other appropriate response in writing t0 the                   Complaint must be   filed either   by you 0r your attorney
within twenty (20) days, commencing 0n the day after you receive this Summons, (0r twenty-three (23) days if this Summons
was received by mail), with the Clerk 0f this Court, 0r a judgment by default may be entered against you for the relief
demanded by        Plaintiff.



          If you have a claim     for relief against the Plaintiff arising   from the same transaction or occurrence, you must assert                    it

in   your written answer.

DATED98/07/201 9
                                                                                                _ __                                            (SEAL)
                                                                              Clerk, Circuit/Superior Court 0f Hendricks                    County
(The following manner of service           is   hereby designated)

     XX       Registered 0r Certified Mail.
             Service 0n Individual     -
                                           (Personal 0r copy) at above address.


Gregory W. Black, 2757-32
THE BLACK LAW OFFICE
1647 E. Main Street, Suite A
P.   O. Box 845
Plainfield, Indiana      46168
Telephone:           317.839.2500
        Case 1:19-cv-03674-JPH-DLP Document 1-1 Filed 08/28/19 Page 25 of 33 PageID #: 29

                                                                                   CERTIFICATE OF MAILING

             I   hereby    certify that            on the _____ day                of                           ,   20                 ,   I   mailed a copy of            thissummons and a copy of
the complaint to each of the defendant(s)                                                                                                                                    by (registered or certified)
mail requesting a return receipt signed by the addressee only, addressed                                                          to       each of said defendant(s)
                                                                                                          at the address(es)                 furnished by plaintiff.


Date                                                    20
                                                                                                     Clerk, Hendricks Circuit/Superior Court (SEAL)
                                                               RETURN OF SERVICE OF SUMMONS BY MAIL

             I    hereby    certify that service                        of   summons with                 return receipt requested                            was mailed on
                                                                                                                                                             day                    the ______                 of
                                               ,       20           , and that a copy of                   return receipt was received on the ______________ day                                               0f
                                       ,   20                  ,   which copy is attached herewith.

Date                                                    20
                                                                                                     Clerk, Hendricks Circuit/Superior Court (SEAL)


                                   CERTIFICATE OF CLERK OF                                           SUMMONS NOT ACCEPTED BY MAIL
             Ihereby      certify that             0n the _________ day of                                                                     ,   20                Imailed a copy 0f this        summons
and      a        copy      0f   the                complaint t0 the defendant(s)
                                                                                                                                                                                       by (registered 0r
certified) mail,  and the same was returned without acceptance this ____________ day of                                                                                                    20
                                                                                                                                                                                           ,        and   ,



I   did deliver said summons and a copy 0f complaint t0 the Sheriff 0f Hendricks County, Indiana.


Date                                                    20
                                                                                                     Clerk, Hendricks Circuit/Superior Court (SEAL)


                                                                         RETURN ON SERVICE OF SUMMONS

             I   hereby    certify that            I   have served the within summons:
         By delivering on
             1.                                    the ______           day   of                                              ,   20                ,   a   copy   of this   summons and   a   copy      of the
complaint to each of                                    the        within-named                 defendant(s)

      2.   By leaving on the _______ day of                 20     for each of the within named                                                     ,




defendant(s) ____________________________________________________________________________
                                           .   a   copy       of the    summons and a copy of the complaint at the respective dwelling house or usual place
of abode.
             3.                                                                                                                                                                                               and
by mailing           a    copy    of           the          summons without                    the    complaint          to
                                                                                                     at                                                                                             ,   the last
known        address of defendant(s).
              A11 done in Hendricks County, Indiana.
FEES: $
                                                                                                     Sheriff of     Hendricks County, Indiana
                                                                                                     By:                                                                                       ,   Deputy

                                                                               SERVICE               ACKNOWLEDGED
             A    copy    of the within                 summons and                a    copy   of the      complaint attached thereto were received by                                   me    at       ______
                                                                                        this                day 0f                       20                            ,




                                                                                                     Signature of Defendant
                                                                          Filed: 8/13/2019 2:18 PM
Case 1:19-cv-03674-JPH-DLP Document 1-1 Filed 08/28/19 Page 26 of 33 PageID   #: 30           Clerk
                                                                                             Hendricks County, Indiana




  STATE OF INDIANA                     )
                                                 IN HENDRICKS SUPERIOR            COURT 2
                                       )
                                           SS:
  COUNTY OF HENDRICKS                  )
                                                 Case Number: 32D02-1908-PL-000093



  BEST MAINTENANCE GROUP, LLC,                          )

                                                        )

                                       Plaintiff,       )

         vs.                                            )

                                                        )

  TRAVELERS CASUALTY INSURANCE                          )

  COMPANY 0F AMERICA, aka                               )

  TRAVELERS,                                            )

                                                        )

                                       Defendant.       )




                          CERTIFICATE OF ISSUANCE OF SUMMONS

         Gregory W. Black, counsel         for Plaintiff, Best   Maintenance Group, LLC, hereby

  certifies t0 the   Court that he has served, by   certified    mail return receipt requested (green


  card), the original     Summons and Complaint             For Declaratory Judgment, upon the


  following:


         TRAVELERS CASUALTY INSURANCE COMPANY
           OF AMERICA, aka TRAVELERS
         SERVE: Highest or Best Officer
         One Tower Square
         Hartford, Connecticut       06183
                                     Certified Mail Article      Number: 7016 1970 0000 3692 4827

         TRAVELERS CASUALTY INSURANCE COMPANY
           OF AMERICA, aka TRAVELERS
         SERVE: Highest or Best Officer
         Lake Michigan Claims Center
         P. O. Box 650293
         Dallas, Texas 75265-0293
                                     Certified Mail Article      Number: 7016 1970 0000 3692 4834
Case 1:19-cv-03674-JPH-DLP Document 1-1 Filed 08/28/19 Page 27 of 33 PageID #: 31




 0n the    13th        day 0f August, 2019. The return   receipts 0f service (green cards)   have

 been directed    t0   be returned to the Clerk.

          Dated: August 13 2019.


                                               Respectfully submitted,
                                               GREGORY W. BLACK, P.C.

                                               /s/Greg0ry Wilson Black
                                               Gregory W. Black, 2757-32
                                               Attorney for Plaintiff,
                                                    Best Maintenance Group,   LLC
                                               1647 E. Main St, Suite A
                                               Plainfield, Indiana 46168
                                               Telephone: (317) 839-2500
                         Case 1:19-cv-03674-JPH-DLP Document 1-1 Filed 08/28/19 Page 28 of 33 PageID #: 32

                                        SENDER: COMPLETE                                        TH/s SECTION                                                   COMPLETE                       TH/s SECTION      0N DELIVERY
                                        I   Complete items                              1, 2,   and   3.                                                       A. Signature
                                        l   Printyour name and address on the reverse                                                                                                                                              D Agent
                                            so that we can return the card to you.                                                                             x                                                                   U Addresses
                                        l   Attach this card to the back of the mallplece.                                                                     B. Received by (Primed Name)                                 O. Dateof Delivery
                                            or on the front if space permits.
                                        1. Article   Addressed                         to:
                                                                                                                                                               D.   la       delivery         address dlfferentfmm [tan 1?         U Yes
                                            TRAVELERS CASUALTY INSURANCE
                                                                                                                                                                    If   YES, enter delivery address below:                        D No
                                            COMPANY OF AMERICA, aka TRAVELERS
                                            SERVE: Highest or Best Ofﬁcer
                                            One Tower Square
                                            Hartford, Connecticut 06183
     waxgeéu




                                                                                                                                                             3. Service Type
                                                                                                                                                                                                                       D Prlodty Mall B(preuo
                                                                                                                                                             D Adult Signature                                         D Heglswad Mall“
                                               lllgllsllgllllll                        |||||||||   Illll Ill    llllllllllllllll                             D Adult Signature Restricted Delivery                     D mismad Mall RestrMad
                                                                                                                                                             D Certlﬂed MailO                                               very
                                                                                     9402 2559 6306 8415 86                                                  U CertIﬂad Mail Restricted Delivery                       D Return Receipt for
                                V       a   Am Numb” ”mfmm                                            unlinn Inhaﬂ
                                                                                                                                                             U Collect on Deliver
                                                                                                                                                             D Collect on Delivery Remand Delivery
                                                                                                                                                                                                                         Merchandise
                                                                                                                                                                                                                       D Signature Conﬁrmaﬂon'"
                                                ?Dlh 137D                                                                                                                     Mall                                     D Signature Conﬁrmation
                                                                                                   DDUEI            3E5? H52?                                                 Mall          Rearmed Delivery             Restricted Dellvery
                                                                                                                                                         g     \vwl wv

             I              i
                                        Ps Form 381 1. July 2015 PSN 7530-02-ooo-9053
                                                                                                                                                                                                                      Domestic Return Receipt
                                                                                                                                                                                                                                                  i


      W
    “é

                                                5g?
                                                ES
                                                      ﬁ*'.._n---.




                                                               V
                                                                            '




                                                                            ‘1


                                                                            r         m
                                                                                      ~
                                                                                      —-———_


                                                                                      —
                                                                                      —__.___
                                                                                                                  n.

                                                                                                                  93
                                                                                                                  3'
                                                                                                                         H&E?




                                                                                      _
                                                                                                                  ru




                                                                                      ~
                                                                                      *‘ll'
                                               45E;                                                               u.
                                                                                                                                  ‘oﬁmw Maliii'eb
    Mi4a                                        381]                                                              J      BEBE

                                                Era,”                                                             m


                                                                                      “
                                                33                                    -——————___~'—                               Ei'frﬁehii'cés &‘Fe‘e's (check box. addrae as
                                                                                                                                                                                apprapdata)
                                                                                                                                      D @11er



                                                                                      2
                                                                                                                                                        namely! (hnrdcopy)

                                                                                                                                      [J [Mum Hacclpl (e?ectmnlc)                               3   .______~
                                               Végv‘                                                              u     DDUD
                                                                                                                                      Deenmed Mei! Rasmmd Delivery                                  ___ _.____
                                                                                                                                                                                                                               Postmark
                                                A                   ‘




                                                                                      —_——_                       D                                                                             3
                                                eg
                                                ..

                                                Ea
                                                                                      —__.                        D
                                                                                                                                      [L] Adult S’gnahim Ruqidmd

                                                                                                                                      [jAduit Signature ﬁesulctuJ 11ther 3
                                                                                                                                                                                                8
                                                                                                                                                                                                    _‘_
               93                                                                                                                 Postage
                                                emf                                                               ﬂ"    1570
                                                                                                                                  $
                                                                                                                                          m Pos‘ﬁgo
                                                                        ‘




                                                                                                                                                                                                                                    _


                                                                                                                                      0
                                                8px                                   ——__..._—-'-
                                                                                                                                                                    TRAVELERS CASUALTY INSURANCE
                 —0ooo                          a.
                                                     lb
                                                      l
                                                                                 ‘
                                                                                      ———_
                                                                                      ‘————_——-—
                                                                                                                  A
                                                                                                                  D     ?Ulb
                                                                                                                                  g
                                                                                                                                  sentry
                                                                                                                                                         "‘
                                                                                                                                                                    COMPANY 0F AMERICA, aka TRAVELERS
                                                                                                                                                                    SERVE: Highest or Best Ofﬁcer
                                                                                 ‘



                                                                                                                                  .   ____________
                                                                                                                                  3mm ""‘mm'
                                                                                 ‘




                                                      I
                                                                                                                  l‘-
                                                      I                                                                                                             One Tower Square
                                                      I
                                                                                                                                  'mﬁ-gméfz-if                      Hartford, Connecticut 06183
                                                      l




s
                                                      I

                                                      I
                                                                                                                                  @ﬂmg%..                                                                  uﬂw
                                    .                                                            I"
                                                                                                 TU
           SADoavmo£ﬁ%
                                                                                                 m
                                                                                                 3'

                                                                                                 m
                                                                                                 r
                                                                                                               Hanqﬁnrxzp             v       jg:
                                                                                                                                                         gym;
                                                                                                                                                         M               I     h
                                                                                                                                                                                       ,;




                                                                                                                          Fee,“
                                                                                                       Certified    Maﬂ                   a
                                                                                                 ‘n                                   $3 l 5 L      -I

                                                                                                 m     s
                                                                                                       Extra Services        &   Fees
    ‘ﬂwx                                                                                                                                   (check box,
                                                                                                 a         Unaum Receipt (hardcopy)
                                                                                                 a         D
                                                                                                 D
                                                                                                 D
                                                                                                 IE
                                                                                                               Return Receipt (aemmnlo)
                                                                                                           Deemed Mail Rammed Delivery
                                                                                                           UMult Signature Required
                                                                                                           DAM Signamre
                                                                                                       Postage
                                                                                                                                 Restricted Denvevy

                                                                                                                                                    _
                                                                                                                                                               s
                                                                                                                                                               s
                                                                                                                                                               S
                                                                                                                                                               s
                                                                                                                                                                   W.
                                                                                                                                                                   $1.99—
                                                                                                                                                                   ﬁHa—
                                                                                                                                                                    ____'
                                                                                                                                                                                   -
                                                                                                                                                                                                           Pomalk
                                                                                                                                                                                                               Hare




                                                                                                 u.                                   $1 . su
                                                                                                 H                                                                                                    .
                                                                                                                                                                                                      U8/1 3/201 9
                                                                                                                                  WAVELERS CASUALTY INSURANCE
                                                                                                 .D
                                                                                                 H                                COMPANY OF AMERICA, aka TRAVELERS
                                                                                                 D
                                                                                                 p.    SE5? a'ﬁdAb't.
                                                                                                                                  SERVE: Highest or Best Officer
                                                                                                                                  One Tower Square
                                                                                                           ----------~z,,5        Hartford,Connecticut 06183
                 Case 1:19-cv-03674-JPH-DLP Document 1-1 Filed 08/28/19 Page 29 of 33 PageID #: 33

                                                                                                                                                                                                                               i




                           l     Complete items                       1, 2,   and    3.                                                      A-       Signet“
                           I         your name and address on the reverse
                                 Print                                                                                                                                                                          U Agent
                                so that we can return the card to you.                                                                       x                                                                  U Addresses
                           I    Attach this card to the back or the mailplece,
                                or on the front If space permits.
                                                                                                                                             B~       “mm“ by (PW Name)                                0-   WW WW1!
                                AruclaAddressedto.
                           1.
                                                                                                                                             D.       Is delivery      address dinomnt frommemw                 D Yes
                                 TRAVELERS CASUALTY INSURANCE                                                                                         If   YES' enter delivery address                 :
                                                                                                                                                                                                                n No
 JV                              COMPANY 0F AMERICA, aka TRAVELERS
                                 SERVE: Highest or Best Ofﬁcer
                                 Lake Michigan Claims Center
                                 P. O. Box 650293
                                 Dallas, Texas                       75265-0293




                                          ||||||l|l||||||||||||||l|l|lllllllllll||||||l
                                                                                                                                           ”mam
                                                                                                                                           3. Service


                                                                                                                                                  ult
                                                                                                                                                                   e

                                                                                                                                                           Signature   Resﬁctod DBIIVBI'y
                                                                                                                                                                                               mm”                Expm
                                                                                                                                                                                               UReFlstemd Mallﬁestﬂmd
                                                               590 9402 2559 6306 841 6 61                                                 gcﬂ'ﬁ “433mm,,
                                                                                                                                           D Collect on Delivery
                                                                                                                                                                                               a mum        mm
                                                                                                                                                                                                  Merchandise
                          .2.   .mm: mmm mamm- rmm mum Inhan                                                                               U Colin! 0n Dellverv           Rm“                          “mam“
                                                                                                                                                                                               g 29“?”
                                                                                                                                                                                    Delivery

                                          701.5                     1mm         unun                sue                     uaau                             ﬁlmmm                                $Eé’ﬁﬁﬁ‘3'wmm"

                           Ps Form 381 1. July 2015 Psn vsamoz-ooo-soss                                                                                                                      Domestic Return Receipt          g...
                      l




?AWM                                      I
                                          l
                                          I
                                          I
                                          l.
                                                                  ﬁ
                                                                  _
                                                                  a
                                                                  =
                                                                                           3'
                                                                                           m
                                                                                           m m
                                                                                                   3



                                                                  _
                                          l”
                                 1-
                                 :mz l.
                                          l,               3
                                                                  -_—_                     2'
                                                                                             m     3'
                                 E;y



                                                                  =
                                                                  -—-———
                                 (5
 V


ALL
                                 ﬁn;

                                 SE,
                                 gig
                                 _|
                                 [ﬁg
                                          y
                                              .L-r
                                                  .




                                                      _
                                                           ->




                                                          '7


                                                                  —
                                                                  =
                                                                  -—-——-—-——"——‘—




                                                                  _
                                                                                  S
                                                                                  m
                                                                                  n
                                                                                  D
                                                                                           ru




                                                                                              D
                                                                                              D
                                                                                                   ru
                                                                                                   E;
                                                                                                   I11
                                                                                                             ammpdmx
                                                                                                                             -




                                                                                                                                       a


                                                                                                             ExtraSen/Yc =s&xaos(~hec:rbwr. addiaeesqonopdale)
                                                                                                                 [Juaumnwenmummy;
                                                                                                                 UﬁnmmReceipuelcmxauzt.)
                                                                                                                                                                  s__
                                                                                                                                                                  s__
                                                                                                                                                                                    _
                                                                                                                                                                                                   pm

                                                                  E
                                 E1
                                 cg                                               n           n                  [JcenmcdMnummdnwm                                3*



                                                                  m
                                                                                                                                                                                                           Hem
                                 §§
                                              i


                                                                                  D           D                  [JAdunstgmmrc[mqusred                            s__
                                                                  -——_______
                                 q                :17
                                                                  __——-__ a                   u                  ﬂAaunszgnazumrzeszrzeteduem'eays-__,,                         ,7

                                 Eg                                                        l‘_F              Postage

                                                                                  r
                                                                                  H
                                                                                              u-             $                                   "7                                                         W       H_>_
                                 E
                                                                                              H
                                      ;




W
                                                                                                                                                                                                   '
                                                                                                                                             ‘               '


                                                                                                             TotaIPostage av
                                 3
                                                                                                                                 W"              TRAVELERS CASUALTY INSURANCE
        aooazg
                                 g
                                 a                                =———-                    _n J
                                                                                           F1 H
                                                                                                             s
                                                                                                             's‘em'ﬁ‘
                                                                                                                                                 COMPANY 0F AMERICA,                           mmmms
                                                                  "-‘_—.——                 D  D
                                                                                           r“ n'
                                                                                                             Ems.--.m..f.ﬁ
                                                                                                                  am n
                                                                                                                                                 SERVE: Highest or Best Officer
                                                                                                                                                 Lake Michigan Claims Center
                                                                                                             Uiﬁ‘ﬁé?é;7iﬁu                       P. O. Box 650293
      PL-
                                                                                                                                                 Dallas,Texas 75265-0293




      )90?’




                                                                                H83”




                                                                                                  DALLAS: TX ?E 2m
                                                                                    EEHE   Certiﬁed Ma'l Fee ‘
      %;LDOQ—
                                                                                                                           $3.5u


                                                                                    DUDE
                                                                                           s
                                                                                           Extra Sewlces
                                                                                                         _




                                                                                               D Return Receipt
                                                                                               U Reiurn Recelpt
                                                                                                                   8.




                                                                                               Domitian Man Restricted
                                                                                                                        Fees (check box, addfee
                                                                                                                        (hardcopy)
                                                                                                                        (electronlo)

                                                                                                                                  Delivery
                                                                                                                                                 s
                                                                                                                                                  5
                                                                                                                                                        K
                                                                                                                                                      4M0—
                                                                                                                                                  5—5843—
                                                                                                                                                  s
                                                                                                                                                            m           m)


                                                                                                                                                                                          Pmrk
                                                                                                                                                                                            Hem
                                                                                                                                                                                                  {t3




                                                                                               ﬂAdLm Slgnature Requlred
                                                                                               EMU" Slgnatum Restricted Dellvety                  :___—     iB   ea

                                                                                    ITPD                                   $1 . 6U
                                                                                                                                                                                {581' 1   3/‘201 9
                                                                                                                            mWELERs CASUALTY INSURANCE
                                                                                                                             COMPANY 0F AMERICA,       aka TRAVELERS
                                                                                    ?ﬂlb
                                                                                                                             SERVE: Highest or Best Ofﬁcer
                                                                                                                             Lake Michigan Claims Center
                                                                                                                             P. O. Box 650293
                                                                                                                             Dallas, Texas 75265-0293
19-cv-03674-JPH-DLP       Document 1-1 Filed 08/28/19 Page 30 of 33 Page
   ENDER: COMPLETE THIS SECTION
  I Complete items 1, 2, and 3;                                              A. Signature
                                                                                                                          »                          .\D(}Agent_
  l Print your name and address on the reverse                               x
    so that we can return the card to you                                                                            i         .
                                                                                                                                             615:5    D Addresses
  I Attach this card to the back of th‘e mailpiece,                          B. Received         by (Printed Nam                       .‘Q\ JG.    Dategf     Déliv'er;

     or'on the front    if   space permits.                                        Adrian .MazZOﬁ‘
                                                                          W?@Im
                                                                                                                                        '




  1. Article   Addressed   to:                                                                                                érﬁ              J
                                                                                     ES. enterd ivery              adgss beg]                         D No
     TRAVELERS CASUALTY INSURANCE
     COMPANY OF AMERICA, aka TRAVELERS
                                                                                                        t.
                                                                                                                    h              .




     SERVE: Highest or Best            Officer
                                                                                                    gt             g                   9v

     One Tower Square                                                                                                .'        ”m’ﬁ.
     Hartford, Connecticut           06183


                                                                         3, Service‘Type
                                                                         l] Adult Signature
                                                                                                    '
                                                                                                                                   a        Priority Mail
                                                                                                                                            Registered Mallm
                                                                                                                                                            Express®

         Illllllllllll |||||I|l|     Il|l|   |||   |||||||||||||   |||
                                                                         D, Adult Signature             striatedﬁery                        Registered Mail Restrick
                                                                             Certified   Mai|®                                 cl’De Ivery
               9590 9402 2559 6306 8415 86                                   Certiﬁed Mail R              ed   DeMy           3313 Return Receipt fqr
                                                                                                                              "'l
                                                                         D   Collect on Delivery                                            Memhandise
  d_A'H' «la. MI Imkw. Mancini: frnm e'nnn’nn lake“                      ﬂ Collect on Delivery Restricted Delivery<ﬂ Slgnature
                                                                                                                     Signature COHfIVmaﬂOH“
                                                                                         ail                                           U
                                                                                                                               Confirm'atlon

          ?le           JH'ED        DUDE BEHE HEB?
                                                                             ‘,,         0?"
                                                                                               Restricted Delivery                          HeStrlCtEd Delivery


  De cam. QR1      '1   lulu On-l:   nan     7:011   nn nnn nnco                                                               nnmnnﬁn Dnhwn Danninl
                     USPS TRACKING #
19-cv-03674-JPH-DLP Document 1-1 Filed 08/28/19 Page     31 of
                                                 Fir'st-Ciass‘     33 Page
                                                               ‘Mail
                                                                                          I
                                                                                                               _




                                                                                                       ,Postage&Fees Paid
                                                                                                           USPS
                                                                                                           Permit No;    _G-1‘0

          ”M     I    I   I   I              I        I   I   ll

        “1590   HHDE 255:1 EEDE EH15 6E
                                      °
                                                                            your name, address, and ZlP+4®
  1’


       United States                      Sender: Please           'print                                     in this   box'
       Postal ServiCe
                                  ’




                                             _        ,__ __                __   _    _   _      -     _




                                                 Ms. D.J. Hoskins, Clerk
                                                 Hendricks Superior/Circuit Court
                                                 51   W. Main               Street, Suite 104
                                                 Danville, Indiana 46122



                                                                                      M mwv   3190}         i908 ~PL— 00043
                                                      08/26/2019 3:25    PM    scanned                                                                      '




19-cv-03674-JPH-DLP Document 1-1 Filed 08/28/19 Page 32 of 33 Page
                    ‘
                                                                         A. Sign         e
 I Complete Items 1, 2, and 3.
 I Print your name and address on the reverse
   so that we can return the card to you.
 I Attach this card to the back of the mailplece.
                                                                         x
                                                                         B.
                                                                                          /
                                                                              VoeiVYd by (Printedﬂamg
                                                                                                                             -
                                                                                                                                 .3
                                                                                                                                      U Agent
                                                                                                                                      D Addresses
                                                                                                                                       of
                                                                                                                                      a?“        Delivery

      or on     the front   if   space permits.                                                    v               a
 1.   ArticleAddressedto:                                   N   4
                                                                         D.   lsdelivay add :~
                                                                              IfYES. enter deli
                                                                                                    i
                                                                                                        ifferent
                                                                                                                   v
                                                                                                                 itema
                                                                                                         addregelow:
                                                                                                                                      D        Yes
                                                                                                                                               No
      TRAVELF RS CASUALTY INSURANCE
      COMPANY 0F AMERICA, aka Truman‘-                                                                             N  gﬂ
                                                                                                                   a~
      SERVE: Highest              or Best Officer                                                                                g};
                                                                                                                                 .—

                                                                                                                   s go
      Lake Michigan Claims Center                                                                                  -o
      l’. O. Box 650293
                                                                                                                     m
      Dallas, Texas 75265-0293
                                                                                                                   ‘2            °                          l




                                                                                                           -
                                                                    3.    Service Type                             wriontyg               'I
                                                                                                                                               Express®     1
                                                                    D Adun Signature                                   magma Maxim                          |




          IllllllllIIIHIIIIIIIIIIHI HHIHIIIIIIIIIIII
                                                                         Adult Signature Restrlcted                    U   Registend Mall Restrictad‘
                                                                          eniﬁed Mai|®                                     Delivery
                9590 9402 2559 6306 8416 61                              Certiﬁed   Man Resmcxea    Denmy              C1 Return Receipt tor                |




                                                                    E1 Collect     on Delivery                             Merchandise

 9    ArNI-lo   Numhnr   ITmnefAr    {mm 99,11er   Iahall           D    Collect on Delivery Restricted Denvery        D S|9nature Conﬂrmatbn'“             l




                                                                                                                       U Slgna‘ure Conﬂrmaﬂon
           ?le
                                                                                                                                                            l




                            ITPD DDDD 3593 H63”                                    Man   Restricted Delivery               Restricted Dellvery
                                                                                                                                                            l



                                                                         P‘ww
 PS Form 381 1,          July 2015      PSN 7530-02-000-9053                                                       Domestic Return Receipt
                                                                                                                                      7                     .
                  USPS TRACKNG #
19-cv-03674-JPH-DLP Document 1-1 Filed 08/28/19 Page    33 of
                                                 First-Class Mall33 Page
                                                                                                        Postage     &    Fees Paid
                                                                                                        USPS
                                                                                                        Permit No. G-10
       IIIVIHIIII‘II                                 Ill        ll

     asqu 4A02.2559 bans Bulb LL
                             '3"           '
    United.$f§tes                                   Sender: Please   print   your name, address. and ZIP+4°   in this   box.
    PostaL§§rvicgs
                                               ﬂ.



             ix            '.'
                                           "             Ms. DJ. Hoskins, Clerk
             J                             ‘



         ‘
             .7
                   .




                   '3  .
                                       \
                                                         Hendricks Superior/Circuit Court
              ;
                  n:

                                                          51   W. Main        Street, Suite   104
                                   .   4

                                                          Danville, Indiana 46122
